Case 8:20-cv-02553-TPB-AAS Document 12 Filed 11/23/20 Page 1 of 3 PageID 233




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


SAMANTHA PRIOLEAU,

       Plaintiff,

v.                                                         Case No. 20-cv-2553-T-60AAS

GOVERNMENT EMPLOYEES
INSURANCE COMPANY,

      Defendant.
________________________________________/

             ORDER GRANTING MOTION TO DISMISS COUNT II
       This matter is before the Court on “Government Employees Insurance

Company’s Motion to Dismiss Count II of Plaintiff’s Complaint,” filed by counsel on

November 6, 2020. (Doc. 8). Plaintiff Samantha Prioleau did not file a response in

opposition. After reviewing the motion, court file, and the record, the Court finds as

follows:

       Plaintiff alleges she was injured on September 14, 2019, as a result of an

automobile accident with an uninsured motorist on US 301 in Pasco County,

Florida. On October 1, 2020, Plaintiff filed a two-count complaint against

Defendant Government Employees Insurance Company in the Circuit Court of the

Sixth Judicial Circuit in and for Pasco County, Florida.1 The case was removed to

this Court on October 30, 2020.


1Plaintiff alleges that she was a passenger in a vehicle insured under a policy issued by
Defendant. In Count I, Plaintiff asserts an uninsured motorist claim. In Count II, Plaintiff
asserts a first party bad faith claim.

                                         Page 1 of 3
Case 8:20-cv-02553-TPB-AAS Document 12 Filed 11/23/20 Page 2 of 3 PageID 234




      Defendant seeks dismissal of Plaintiff’s bad faith claim in Count II and

presents several arguments, including that the claim is premature. Under Florida

law, a bad faith claim is premature until liability and damages have been

determined in favor of the insured. See, e.g., Holmes v. GEICO Indemnity

Company, No. 3:12-cv-271-J-99JBT, 2012 WL 12902911, at *3 (M.D. Fla. Nov. 5,

2012) (“Indeed, an abundance of Florida case law holds that a bad faith claim does

not accrue until there has been a final determination of both liability and damages

in an underlying coverage claim.”) (internal quotations omitted).

      A district court has discretion to either dismiss or abate a bad faith claim

when simultaneously pled with a coverage action. See Shvartsman v. GEICO Gen.

Ins. Co., No. 6:17-cv-437-Orl-28KRS, 2017 WL 2734083, at *1 (M.D. Fla. June 23,

2017). Here, the Court exercises its discretion to dismiss the bad faith claim in

Count II without prejudice. See Bele v. 21st Century Centennial Ins. Co., 126 F.

Supp. 3d 1293, 1295 (M.D. Fla. 2015). Plaintiff is not precluded from reasserting

the claim following determination of the coverage and liability issues, or filing the

bad faith claim as a separate proceeding after this case is concluded. In light of this

ruling, the Court declines to address Defendant’s other arguments for dismissal.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

   (1) “Government Employees Insurance Company’s Motion to Dismiss Count II of

      Plaintiff’s Complaint” (Doc. 8) is hereby GRANTED.




                                       Page 2 of 3
Case 8:20-cv-02553-TPB-AAS Document 12 Filed 11/23/20 Page 3 of 3 PageID 235




  (2) Count II of the complaint is DISMISSED WITHOUT PREJUDICE to any

     right Plaintiff may have to reassert the claim following determination of the

     coverage and liability issues, or to file the bad faith claim as a separate

     proceeding after this case is concluded.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of

November, 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
